Citation Nr: 0726424	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss disability and if so whether the reopened claim 
should be granted.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus 
and if so whether the reopened claim should be granted.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for Meniere's 
disease.

Entitlement to service connection for otitis media.

Entitlement to service connection for residuals of right hand 
fracture.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In October 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board has advanced this appeal on the Board's docket 
based on the veteran's advanced age.





FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for hearing loss disability and tinnitus were 
denied in an unappealed rating decision dated in March 2000.

2.  The evidence received since the March 2000 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claims.

3.  The veteran's tinnitus is etiologically related to 
service.

4.  The veteran's claim for entitlement to service connection 
for Meniere's disease was denied in an unappealed Board 
decision dated in December 1998.    

5.  The evidence received since the December 1998 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.

6.  Otitis media was not present in service and is not 
etiologically related to service. 

7.  A right hand fracture was not present in service and no 
residual of such a fracture is currently present.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for tinnitus.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

4.  New and material evidence has not been received to reopen 
a claim seeking service connection for Meniere's disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  Otitis media was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

6.  Residuals of a right hand fracture were not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board hasa determined that the evidence currently of 
record is sufficient to substantiate the veteran's claims to 
reopen claims for service connection for hearing loss 
disability and tinnitus and sufficient to establish his 
entitlement to service connection for tinnitus.  Therefore, 
no further development is required with respect to these 
claims.

With respect to the remaining claims, the record reflects 
that the originating agency provided the veteran with 
adequate VCAA notice, to include notice that the veteran 
should submit all pertinent evidence in his possession, in a 
letter mailed in January 2005, prior to its initial 
adjudication of the claims.  The veteran was also informed in 
a March 2006 statement of the case that the prior denials of 
service connection were based on the fact that there was no 
evidence of Meniere's disease, tinnitus or hearing loss 
during service or within a year of his discharge.  Moreover, 
at the Board video conference hearing, the veteran was 
informed that he should submit a medical statement supporting 
his contention that the claimed disabilities are related to 
his active service and he was thereafter afforded a 
reasonable opportunity to do so.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date elements of his 
claims until September 2006, after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for otitis media or for residuals 
of a right hand fracture.  The Board has also determined that 
no new and material evidence has been submitted to reopen his 
claim for service connection for Meniere's disease.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of these claims was no more than 
harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  The Board acknowledges that the veteran 
has not been afforded a VA examination to determine the 
etiology of his otitis media or any right hand disability, 
but the Board has determined that no such examination is 
required because there is no reasonable possibility that an 
examination would result in evidence to substantiate either 
of the claims.  In addition, VA has no obligation to provide 
a VA examination in response his claim to reopen a claim for 
service connection for Meniere's disease in the absence of 
new and material evidence to reopen the claim.  Accordingly, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

HearingLloss and Tinnitus

The RO reopened the veteran's claims for service connection 
for hearing loss and tinnitus in a March 2000 rating 
decision, but then denied the veteran's claims.  The veteran 
did not appeal and the March 2000 rating decision became 
final.  

The evidence of record at the time of the March 2000 decision 
included a medical statement linking the veteran's hearing 
loss and tinnitus to acoustic trauma from an explosion in 
service.  The RO denied the claims based on its determination 
that the evidence failed to establish the alleged acoustic 
trauma in service.  The evidence received since the March 
2000 decision includes sworn testimony provided by the 
veteran at an October 2006 video confernce hearing before the 
undersigned.  He provided credible testimony concerning his 
exposure to acoustic trauma in service.  This testimony is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening of both of these claims is in order.

Moreover, in view of the Board's determination that the 
veteran's testimony concerning his exposure to acoustic 
trauma is credible and the medical evidence indicating that 
his tinnitus is etiologically related to service noise 
exposure, the Board concludes that service connection is 
warranted for tinnitus.  As discussed in the below REMAND, 
the Board has determined that further development is required 
before the Board addresses the merits of the reopened claim 
for service connection for bilateral hearing loss disability.

Meniere's Disease 

Entitlement to service connection for Meniere's disease was 
denied in an unappealed Board decision dated in December 1998 
on the basis that there was no medical evidence of a nexus 
between this disability and the veteran's active service.  
Since the veteran did not appeal this decision, the December 
1998 decision became final.  The evidence added to the record 
includes duplicate medical evidence and medical evidence that 
continues to show the presence of Menieire's disease many 
years after service.  No medical evidence of a nexus between 
the veteran's Maneire's disease and his active service has 
been added to the record.  Therefore, none of the medical 
evidence added to the record is new and material.  

The veteran's statements have also been added to the record 
but they are insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons, 
such as the veteran, are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In fact, none of the evidence added to the record is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of this 
claim is not in order.  

Ootitis Media and Residuals of a Right Hand Fracture

The veteran claims that his otitis media and residuals of a 
right hand fracture are service-connected.  The veteran's 
service medical records are negative for evidence of either 
of these claimed disabilities, and there is no post service 
medical evidence of otitis media until many years after the 
veteran's discharge from service or medical evidence of a 
nexus between the veteran's otitis media and his active 
service.  Moreover, the post-service medical evidence does 
not show that the veteran has ever been found to have a 
disorder of the right hand.  The Board also notes that the 
right hand injury described by the veteran at the October 
2006 hearing was not mentioned when he filed a claim for 
service connection for a left wrist injury in May 1946 and 
described similar circumstances concerning the alleged 
service injury or in connection with other claims filed prior 
to 2005.  Therefore, the Board questions whether the 
veteran's memory of this alleged injury of the right hand is 
accurate and whether the injury in question actually involved 
his left wrist.  In any event, in view of the absence of any 
medical evidence of this claimed disability in service or 
thereafter, the Board has concluded that the preponderance of 
this evidence is against this claim.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claims.  


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss disability is granted.  

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for tinnitus 
is granted.

Entitlement to service connection for tinnitus is granted.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for Meniere's disease is denied.

Service connection for otitis media is denied.

Service connection for residuals of a right hand fracture is 
denied.


REMAND

With respect to the veteran's reopened claims for service 
connection for bilateral hearing loss disability, the Board 
notes that although the Board has found the veteran's 
testimon concerning his exposure to acoustic trauma to be 
credible and there is medical evidence linking his hearing 
impairment to service noise exposure, it is not clear that 
the veteran has sufficient hearing impairment to qualify as a 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine if he 
has hearing loss disability for VA 
compensation purposes and if so whether 
it is etiologically related to his active 
service.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
any currently present hearing loss 
disability as to whether there is a 50 
percent or better probability that the 
disabililty is etiologically related to 
the veteran's naval service.  In 
rendering the opinion, the examiner 
should accept the veteran's contentions 
concerning the circumstances of his 
acoustic trauma in service to be 
truthful.  The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the appellant's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


